DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-04-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (U.S. Pub. No. 2021/0368444) and (Foreign Application Priority Data filed on 08-10-2018).
Regarding claim 1, Wang teaches a method implemented by a wireless transmit receive unit (WTRU) (fig. 4-5, page par [0002, 0089]) (see transceiver), 
the method comprising: receiving configuration information (302/303) (fig. 3, page par [0030-0032]) (see receiving, by the terminal to be awakened, a wake-up identifier transmitted by the network device through semi-static signaling);
monitoring, on a condition that a long discontinuous reception (DRX) cycle is used (fig. 2, page par [0091] (see monitoring a PDCCH in the DRX cycle ), for a wake-up indication prior to an on-duration of the long DRX cycle based on the configuration information (fig. 1-2, page par [0047-0049, 0091, 0122]) (see the turning on of the wake-up indication mode instructs the terminal to be awakened to monitor a PDCCH according to the power saving instruction signal when the DRX cycle starts; and the turning off of the wake-up mode instructs the terminal to be awakened to monitor the PDCCH when the DRX cycle starts; or, the turning on of the wake-up indication mode instructs the terminal to be awakened to monitor the power saving instruction signal before receiving a paging signal); and
 monitoring for a physical downlink control channel (PDCCH) transmission during the on-duration based on receiving the wake-up indication (page par [0027-0029, 0122]) (the wake-up indication mode instructs the terminal to be awakened to monitor a PDCCH according to the power saving instruction signal when the DRX cycle starts, where the terminal to be awakened is a terminal that needs to be awakened during a DRX cycle; and the wake-up identifier is configured by the network device for at least one terminal to be awakened; monitoring, by the terminal to be awakened, a PDCCH in the DRX cycle).

Regarding claim 8, Wang teaches a wireless transmit receive unit (WTRU) (fig. 4-5, page par [0002, 0089]) (see transceiver), the WTRU comprising: a transceiver coupled to a processor (401/502) fig. 4-5, page par [0002, 0319-0321, 0089]) (see transceiver and processing device),  the transceiver configured to: receive configuration information (302/303) (fig. 3, page par [0030-0032]) (see receiving, by the terminal to be awakened, a wake-up identifier transmitted by the network device through semi-static signaling);
 monitor, on a condition that a long discontinuous reception (DRX) cycle is used (fig. 2, page par [0091] (see monitoring a PDCCH in the DRX cycle), for a wake-up indication prior to an on-duration of the long DRX cycle based on the configuration information (fig. 1-2, page par [0047-0049, 0091, 0122]) (see the turning on of the wake-up indication mode instructs the terminal to be awakened to monitor a PDCCH according to the power saving instruction signal when the DRX cycle starts; and the turning off of the wake-up mode instructs the terminal to be awakened to monitor the PDCCH when the DRX cycle starts; or, the turning on of the wake-up indication mode instructs the terminal to be awakened to monitor the power saving instruction signal before receiving a paging signal); and
the wake-up indication mode instructs the terminal to be awakened to monitor a PDCCH according to the power saving instruction signal when the DRX cycle starts, where the terminal to be awakened is a terminal that needs to be awakened during a DRX cycle; and the wake-up identifier is configured by the network device for at least one terminal to be awakened; monitoring, by the terminal to be awakened, a PDCCH in the DRX cycle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 2021/0368444) and (Foreign Application Priority Data filed on 08-10-2018), and in view of Kuang (U.S. Pub. No. 2021/0306952) and (Foreign Application Priority Data filed on 08-09-2018).
Regarding claim 2 and 9, Wang teaches the wake-up indication is received in a downlink control information (DCI) transmission (page par [0026-0027, 0046-0049, 0068, 0070, 0124]) (see a receiving device configured to receive a power saving instruction signal transmitted by a network device; where the terminal to be awakened is a terminal that needs to be awakened during a DRX cycle). That is or obvious to the downlink control information (DCI).
However, Kuang (U.S. Pub. No. 2021/0306952) teaches a terminal device monitors and receives a PDCCH. The DRX cycle may be a short DRX cycle or a long DRX cycle (fig. 1, page 12, par [0250]). and
Kuang teaches the wake-up indication is received in a downlink control information (DCI) transmission (fig. 1, page 2, 12, par [0023-0024, 0250] and page 33, claims 105 and 106 languages) (see the terminal device receives a PDCCH means that the terminal device receives downlink control information (downlink control information, DCI) carried on the PDCCH, and the wake-up indication signal is a physical layer sequence, downlink control information (DCI) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Wang with Kuang, in order to provide a discontinuous reception (DRX) mechanism in a long term evolution (LTE) technology is still used in a fifth-generation (5G) new radio (NR) technology, and the DRX cycle consists of “On Duration” and “Opportunity for DRX”. The UE monitors and receives a physical downlink control channel (PDCCH) during “On Duration”, and “Opportunity for DRX” to reduce power consumption (see suggested by Kuang on page 1, par [0003-0004]).


Regarding claims 3 and 10, Kuang teaches during any on-duration the wake-up indication is not monitored for (page 1, 14, par [0006, 0277]) (see the UE may not need to monitor and receive a PDCCH during running of the foregoing timers or in another special case in which the UE needs to be in an “active time”, and the terminal device may not monitor or not receive a PDCCH within the “Opportunity for DRX” time). 

Regarding claims 4 and 11, Kuang teaches the configuration information includes parameters for the long DRX cycle and a short DRX cycle (fig. 1, page 12, par [0250]) (see a PDCCH. The DRX cycle may be a short DRX cycle or a long DRX cycle).

Regarding claims 5 and 12, Kuang teaches monitoring, on a condition the short DRX cycle is used, for a PDCCH transmission during an on-duration of the short DRX cycle regardless of any wake-up indication (fig. 1, page 12, par [0250]) (see the DRX cycle may include “On Duration” and “Opportunity for DRX” shown in FIG. 1. Within “On Duration”, a terminal device monitors and receives a PDCCH, and The DRX cycle may be a short DRX cycle or a long DRX cycle).
Kuang teaches the configuration information includes a time for the on-duration of the long DRX cycle and a time for the on-duration of the short DRX cycle (page 15, par [0280]) (see control DRX operation by configuring a plurality of timers, one or more parameters of a short DRX configuration (e.g., drx-ShortCycle and/or drx-ShortCycleTimer)) and one or more parameters of a long DRX configuration (e.g., drx-LongCycle)) .

Regarding claims 7 and 14, Wang teaches an identifier associated with DRX is used to distinguish the DCI transmission (page 1, par [0008]) (see the wake-up identifier is configured by the network device for at least one terminal to be awakened; generating, by the network device, a power saving instruction signal according to the wake-up identifier, and transmitting the power saving instruction signal; where the power saving instruction signal instructs the terminal to be awakened to monitor a PDCCH during the DRX cycle). And
Kuang teaches the wake-up indication is received in a downlink control information (DCI) transmission (fig. 1, page 2, 12, par [0023-0024, 0250] and page 33, claims 105 and 106 languages).
Therefore, the combination of Wang and Kuang is teaching the limitation of claim.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                               March 24, 2022